Citation Nr: 0705188	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as heart disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1992 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's cardiovascular disorders are not related to 
service.  


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by active service, nor may such a disorder be presumed 
related to service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in May 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising his claim and the evidence 
needed to substantiate the claim.  This letter requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which VA should obtain for 
the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  
This letter advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And the RO provided the veteran with 
proper notice before initial adjudication of his claim in 
February 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with notification 
regarding increased ratings and effective dates for the award 
of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  The lack of 
notice regarding disability ratings and effective dates is 
not prejudicial because, as will be further detailed below, 
the claim at issue here will be denied - no rating or 
effective date will be assigned.     

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the notice letter 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
provided the veteran with a compensation examination and 
medical nexus opinion.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

In March 2002, the veteran filed an original service 
connection claim contending that his service caused a current 
heart disorder.  The RO denied this claim in the February 
2003 rating decision on appeal.  For the reasons set forth 
below, the Board agrees with the RO's decision in this 
matter.     

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2006).  Certain conditions, 
such as hypertension, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this matter, the Board finds the record lacking in 
evidence to support the veteran's claim that a current heart 
disorder relates to service.    

The medical evidence clearly establishes that the veteran has 
a current cardiovascular disorder.  A VA compensation 
examination report dated in September 2006 stated this.  The 
examiner, following review of the claims file, diagnosed the 
veteran with hypertension that is well-controlled by current 
medication.  No medical evidence of record challenges this 
finding.  Moreover, the Board finds the medical evidence in 
equipoise on the issue of whether the veteran has additional 
current heart disorders.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  Specifically, the veteran 
claims that he currently has residuals of a service-related 
heart attack he claims to have experienced in August 1996.  
But the medical evidence addressing this issue is not clear 
as to whether he in fact experienced a heart attack in August 
1996, and, if so, whether he currently has residuals of this 
disorder.  

Medical evidence dated in August 1996 shows that the veteran 
was then admitted to a private hospital complaining of chest 
pain.  Private medical records reflecting the veteran's 
treatment indicate that the veteran's condition was initially 
considered to be either coronary vasospasm or acute 
myocardial infarction.  The veteran ultimately underwent 
thrombolytic therapy and a heart catheterization.  
Subsequently, a myocardial infarction was ruled out, and it 
was noted that the veteran had a tortuosity of the coronary 
vessel.  The record as it now stands shows no subsequent 
treatment for the heart.     

But, in his notice of disagreement and VA Form 9, the veteran 
claimed that records reflecting cardiovascular treatment from 
Christian Cardiology in Manchester, Kentucky - from August 
1996 to August 1998 - are not of record.  In the VA Form 9, 
the veteran indicates that records reflecting this treatment 
are not available due to the death of the treating physician.  
VA's repeated efforts to obtain treatment records from 
Christian Cardiology to no avail corroborates the veteran's 
statement that these records are not available.    

Nonetheless, the Board finds no prejudice to the veteran with 
regard to these apparent missing records.  The Board finds 
that, even in their absence, there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove his claim to current 
residual(s) related to his documented heart difficulties in 
August 1996.  See 38 C.F.R. § 3.102.  Though the September 
2006 VA examiner did not specifically diagnose the veteran 
with residuals of these difficulties (the VA examiner instead 
found "history of coronary event - no documentation 
available to confirm diagnosis of MI"), based on the private 
medical evidence indicating tortuosity of a coronary vessel, 
the Board cannot find that the evidence preponderates against 
the veteran's claim to at least one other cardiovascular 
disorder besides hypertension.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt with regard to the first element of Pond.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
In granting the veteran the benefit of the doubt here, the 
Board finds that the record supports his claim to current 
residuals of the heart difficulties he experienced in August 
1996, in addition to the current hypertension disorder 
clearly diagnosed in the record.  As such, the first element 
of Pond is established here.  Pond, 12 Vet. App. at 346.  

However, the Board finds the second and third elements of 
Pond unestablished here.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that he 
incurred a heart or cardiovascular disorder during service.  
Though service medical records indicate blood pressure 
readings that have been characterized as "borderline" by 
the September 2006 VA examiner, these records do not indicate 
any in-service complaints, treatment, or diagnoses for a 
heart or cardiovascular disorder, or for a hypertension 
disorder.  Moreover, the earliest medical evidence of a heart 
disorder is dated on August 13, 1996, over one year after the 
veteran's discharge from active service on August 5, 1995.  
The veteran was not prescribed medication for hypertension 
until August 2005, over 10 years following service.  And the 
veteran did not file a claim for service connection for a 
heart disorder until March 2002, over six years following 
service.      

In sum, the record contains no medical evidence of a chronic 
in-service heart disorder - to include hypertension or any 
other cardiovascular disorder - or of the development of such 
a disorder within one year of discharge from service on 
August 5, 1995.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 
12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current cardiovascular disorders to service.  
Rather, the medical evidence addressing this issue expressly 
indicates the opposite - the September 2006 VA examiner 
stated that it was less than likely that a cardiovascular 
disorder was attributable to military service.  In support of 
the opinion, the examiner stated that the 1996 heart 
catheterization indicated no evidence of prolonged 
hypertension, no coronary artery disease, and no evidence of 
myocardial infarction.  The examiner noted that the veteran's 
borderline blood pressure readings in service related to 
acute injuries he then experienced, and were among normal 
blood pressure readings noted throughout the veteran's 
service.  And the examiner noted that since August 1996 the 
veteran has had normal echocardiograms on two occasions 
showing ejection fractions of 70 and 60 percent.  The third 
element of Pond is therefore unestablished here as well.  
Pond, 12 Vet. App. at 346.  

As such, the medical evidence of record preponderates against 
the veteran's claim that he has a current heart or 
cardiovascular disorder that relates to his service.  See 
Alemany, supra.     

In making its determination, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issue on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's claim.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as heart disorder, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


